PER CURIAM:
Stefanie A. Roden and James D. Haburn appeal the district court’s order dismissing their numerous federal and state law claims against Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Roden v. Diah, No. 7:07-cv-00252-gec-mfu, 2008 WL 5334309 (W.D.Va. Dec. 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.